870 F.2d 657
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.HOWELL CORPORATION, Lake Coal Company, Inc., Plaintiffs-Appellees,v.John J. INNES, Defendant,Ronald G. Polly, Movant-Appellant.
No. 88-5801.
United States Court of Appeals, Sixth Circuit.
March 22, 1989.
ORDER

1
Before BOYCE F. MARTIN, Jr., and MILBURN, Circuit Judges, BARBARA K. HACKETT, District Judge.*


2
This cause having come on to be heard upon the record, the briefs and the oral argument of the parties, and upon due consideration thereof,


3
It is ORDERED that the appeal be dismissed for lack of appellate jurisdiction.



*
 The Honorable Barbara K. Hackett, United States Judge for the Eastern District of Michigan, sitting by designation